UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F S P E C I A L E D U C A T I O N AND REHABILITATIVE S E R V I C E S

MAR 3 0 2001

Dr. Lorrie Harkness
Director
Special Education Services Unit
Colorado Department of Education
201 East Colfax Avenue
Denver, Colorado 80203
Dear Dr. Harkness:
This letter is in further response to the request for Secretarial review of the Colorado Department
of Education's (CDE) decision regarding a complaint filed by
on behalf o f
against
School District on May 8, 1998. CDE issued its letter of findings
on July 27,
ments made on August 4, 1998. We apologize for the delay in
issuing a decision on this request.
When
filed
complaint with CDE, the complaint procedures applicable to Part B of
the Individuals with Disabilities Education Act (Part B), at 34 CFR §§300.660-300.662, included
a provision that after a complaint had been filed with the State and the State had acted on it,
either party to the complaint could request the U.S. Secretary of Education to review the State's
final decision. On March 12, 1999, new final regulations were published reflecting revisions to
the then existing Part B regulations. These new regulations no longer include a Secretarial
review process. However, s i n c e
filed
request prior to March 12, 1999, the Office of
Special Education Programs (OSEP) has r e v i e w e d request.
The Secretary has delegated the responsibility for administering Part B to the Assistant Secretary
for Special Education and Rehabilitative Services. Included within this delegation is the
responsibility for determining whether to grant or to deny requests for Secretarial review of
issues involving Part B. Additionally, if the State agency has failed to address or to resolve all of
the issues raised by the complaint, the complaint may be remanded to the State for a new
decision on these issues.
OSEP has decided to deny Secretarial review because the issues raised in the request involve
State law or because they are largely dependent on resolution of disputed factual issues.
Although OSEP affirms the State's decision, we take this opportunity to correct misstatements of
law made by the State in addressing two issues raised by the complainant.

400 MARYLAND AVE , S W, WASHINGTON, D.C. 20202

Our m i s s i o n is to e n s u r e e q u a l a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Lorrie Harkness
The first issueinvolves Child Find requirements under Part B.
CDE's response includes the following statements: "The law does not require identification of
Attention Deficit Hyperactivity Disorder (ADHD) because it is not one of the identified
disabilities," and "It cannot be assumed that schools have responsibility for the identification of
ADHD." CDE goes on to conclude that, "It is not the responsibility of the District to refer or
evaluate for ADHD" (CDE Decision at page 24). While it is true that ADD/ADHD is not one of
the specified disabilities in and of itself, children with ADD/ADHD may have a disability under
one or more of the specified disabilities such as Other Health Impaired, Specific Learning
Disability or Serious Emotional Disturbance. Children with ADD/ADHD may be considered
disabled under Part B solely on the basis of this disorder within the "other health impaired"
category in situations where special education and related services are needed because of the
ADD/ADHD. An OSEP Memorandum dated September 16, 1991, entitled "Policy to Address
the Needs of Children with Attention Deficit Disorders within General and/or Special Education"
and in effect at the time of this investigation, explains the local education agency's (LEA)
responsibilities to children with ADD/ADHD. This memo clearly provides that local education
agencies have an affirmative obligation to locate, identify and evaluate a child who is suspected
of having a disability to determine eligibility for special education and related services. Since
ADD/ADHD can adversely effect a child's educational performance in a variety of ways, such an
evaluation must be conducted that meets the requirements of 34 CFR §§300.530-300.534. In this
case, however, it was not the District that asserted it had no obligation to identify and evaluate
children who may have ADD/ADHD, rather it was the CDE investigator who formed that
erroneous legal conclusion. There is a factual dispute over whether the District should have
identified the child's disability earlier, with the District contending that the behaviors exhibited
by the child did not warrant a referral to special education, but the District does not claim that it
had no legal obligation to identify and evaluate a child with ADD/ADHD. Therefore, OSEP
clarifies its legal interpretation of the District's Child Find responsibilities under Part B, but
affirms the CDE's ultimate decision that the District did not violate the Child Find requirements
of Part B since that decision is largely dependent upon the facts of the case.
The second finding to which the CDE appears to have applied the incorrect legal standard is
related to the parents' access to the educational records o f
The LOF indicated that the delay of the LEA in providing access to copies of the child's
discipline records did not violate the IDEA. The investigator found that discipline files are not
part of "special education records" unless they are "...specifically related to goals and objectives
in an IEP .... " This legal conclusion is not consistent with Part B, in light of the definition of
educational records found in the Family Educational Rights and Privacy Act and incorporated by
reference in 34 CFR §300.560, which states that educational records are records that are directly
related to a student and are maintained by an educational agency or institution or by a party
acting for the agency or institution. No exception for disciplinary records or medical logs is
listed and there is no distinction between "special education" records and general education
records. See the regulations implementing FERPA at 34 CFR §99.3. The CDE must

Page 3 - Dr. Lorrie Harkness
communicate to the District its.obligations under FERPA when providing parents access to
educational records. Because the records sought by the parent, in this case, were ultimately
obtained, no corrective action specific to this complaint is necessary.
OSEP would also like to point out to CDE that this LOF failed to meet the requirements of the
"State Complaint Procedures" of Part B at 34 CFR §§300.660-300.662. Several allegations
raised in the complainant's letters were paraphrased by the State investigator leading to concern,
on the part of the complainant, that allegations were mischaracterized and some allegations were
not addressed with the appropriate specificity. In addition, findings of facts and conclusions and
the reasons for the SEA's final decision were not provided for each allegation in the LOF as
required by 34 CFR §300.661(a)(4)(i) and (ii). In this LOF, most of the allegations had only a
general discussion of each party's views and a few sentences recitation of the investigator's
interpretation of the law, instead of findings of fact. The LOF's "Conclusions" section at the end
of the document also did not provide conclusions for each allegation. The CDE should followup on the corrective action required of the District in order to ensure that it was appropriately
implemented.
Thank you in advance for you attention to this matter.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs
Enclosure
CC:

